number release date id office uilc cca-619144-09 ---------------- from -------------------- sent date to ---------------------- cc ----------------------------- subject ------------------------------------ the information you have requested involves the application of sec_265 to taxpayers who are civilian employees of the united_states government and who when filing their state_income_tax returns for a taxable_year must pay an amount of state income taxes that is in excess of the amount of state_income_tax withheld from their pay during that taxable_year in such situations the individual taxpayer is a civilian employee of the u s government and uses the cash_receipts_and_disbursements_method of accounting the cash_method a portion of the taxpayer’s income in tax_year is attributable to a cost-of- living allowance that sec_912 exempts from federal_income_tax notwithstanding the federal tax exemption the income attributable to the allowance is subject_to state_income_tax when filing his federal_income_tax return for tax_year the taxpayer itemizes his deductions on schedule a and deducts the state_income_tax he paid in tax_year through withholding the taxpayer adjusts the amount of his deduction for state income taxes paid in year through withholding to account for the disallowance provisions of sec_265 since this deduction is allocable in part to tax-exempt_income however taxpayer also owes an additional_amount of state income taxes in excess of the amount withheld from his pay in tax_year he pays the additional_amount of state income taxes due for tax_year in tax_year when he files his state_income_tax return for tax_year since the taxpayer uses the cash_method he does not take a federal_income_tax deduction in tax_year for the additional state_income_tax he owed for tax_year but paid in tax_year instead the deduction for the additional state income taxes is reported on schedule a of his federal_income_tax return filed for tax_year the year in which he paid the additional_amount sec_912 provides that cost of living allowances received by civilian employees stationed in certain areas including the state in question here are not subject_to federal_income_tax sec_164 provides for the deduction of state or local_taxes paid during the taxable_year sec_265 generally disallows deductions for any amount -- ---- otherwise allowable as a deduction that is allocable to income other than interest that is wholly exempt from federal tax revrul_74_140 1974_1_cb_50 dealt with the situation of a civilian employee of the u s government who was stationed in hawaii and who received a cost-of-living allowance that was wholly exempt from tax under sec_912 in that revenue_ruling the service held that the portion of the state income taxes allocable to the tax-exempt_income was nondeductible under sec_265 the issue is virtually the same here the only difference is that as a result of underwithholding of state income taxes a portion of the taxpayer’s state_income_tax that is attributable to tax_year was paid in tax_year thus since the taxpayer uses the cash_method the amount of state income taxes due for tax_year that was paid in tax_year is deductible in tax_year accordingly when taxpayer files his federal income return for tax_year and deducts the additional state_income_tax payment he must also account for the portion of the additional payment that was allocable to the tax- exempt cost-of-living allowance the issue is when determining the amount of the additional state_income_tax payment that is nondeductible under sec_265 what ratio of tax-exempt_income to total income should be used to determine the portion of the tax_year payment that is allocable to tax-exempt_income that of tax_year when the tax-exempt_income that it relates to was received or that of tax_year we conclude that the portion of the state_income_tax payment made in tax_year that is allocable to tax-exempt_income received in tax_year and thus the amount that is non-deductible by virtue of sec_265 should be determined based on the ratio of the tax-exempt_income to the total income in tax_year this conclusion is based on our reading of the statute and regulations the regulations under sec_265 provide in pertinent part as follows allocation of expenses to a class or classes of exempt_income_expenses and amounts otherwise allowable which are directly allocable to any class of classes of exempt_income shall be allocated thereto and expenses and amounts directly allocable to any class or classes of nonexempt_income shall be allocated thereto sec_1_265-1 the regulations clearly state that the expenses allocable to the tax-exempt_income should be allocated thereto the tax-exempt_income at issue was received in tax_year therefore the additional payment made in tax_year should be allocated to the class of tax-exempt_income included in tax_year and the determination of the nondeductible portion should be based on the ratio of tax-exempt to total income in that year -- ---- we also note that a taxpayer who received a cost of living allowance in tax_year may not receive such an allowance in tax_year either because no such benefit was bestowed in tax_year or because the taxpayer was no longer working for the government or earning income in tax_year thus if the disallowance was based on the ratio of tax-exempt to total income in tax_year a taxpayer receiving no tax- exempt_income in tax_year would not be subject_to a disallowance of a portion of the deduction for the state tax payment made in tax_year even though a portion of the deduction is allocable to tax-exempt_income thus the only basis for determining the nondeductible portion of the state tax payment in tax_year at issue here is by allocating it according to the amount of tax-exempt_income received in tax_year this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2005_1 sec_2 2005_1_irb_7 date
